Title: James Madison to William L. Stone, 25 June 1832
From: Madison, James
To: Stone, William L.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 June 25. 1832.
                            
                        
                        I have recd., Sir, with your letter of the 17th. inst. a copy of your work on Masonry & Antimasonry.
                            In the debilitated state to which I have been reduced by a tedious attack of rheumatism, accompanied of late by a bilious
                            fever, which still confines me for the most part to my bed, I cannot at present undertake the perusal of such a
                            publication. Whenever—if ever—I shall be in a condition to examine a subject to which I  have paid little attention, but which
                            seems now to have acquired much importance in the United States, I infer from the plan & scope of your
                            observations, as noted in the chapters of contents, that I shall find information more interesting as well as authentic in
                            that source than in any other which I could consult. In the mean time I tender you my thanks for your polite communication
                            & beg you to accept at the same time my friendly salutations.
                        
                            
                                
                            
                        
                    